  4:20-cv-03065-RGK-PRSE Doc # 25 Filed: 03/31/21 Page 1 of 2 - Page ID # 99




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

MANUEL ORTIZ,

                      Plaintiff,                                4:20CV3065

       vs.
                                                    MEMORANDUM AND ORDER
JAMES C. WEBERING, Federal Public
Defender,

                      Defendant.


     This matter is before the court on Plaintiff’s Notice of Appeal (Filing 17) and
Motion for Leave to Proceed in Forma Pauperis on Appeal (Filing 24).

       The Prison Litigation Reform Act (“PLRA”) requires prisoner plaintiffs to pay
the full amount of the court’s $505.00 appellate filing fee by making monthly payments
to the court, even if the prisoner is proceeding in forma pauperis. 28 U.S.C. § 1915(b).
The PLRA “makes prisoners responsible for their filing fees the moment the prisoner
brings a civil action or files an appeal.” Jackson v. N.P. Dodge Realty Co., 173 F. Supp.
2d 951, 952 (D. Neb. 2001) (citing In re Tyler, 110 F.3d 528, 529-30 (8th Cir. 1997)).
The appellate filing fee is assessed when the district court receives the prisoner’s notice
of appeal. Henderson v. Norris, 129 F.3d 481, 485 (8th Cir. 1997).

       Plaintiff must pay an initial partial filing fee in the amount of 20 percent of the
greater of Plaintiff’s average monthly account balance or average monthly deposits for
the six months preceding the filing of the notice of appeal. See 28 U.S.C. § 1915(b)(1).
Accordingly, based on the records before the court, the initial partial filing fee is $1.72,
based on an average monthly account balance of $8.64. (See Filing 21.)

       In addition to the initial partial filing fee, Plaintiff must “make monthly payments
of 20 percent of the preceding month’s income credited to the prisoner’s account.” 28
 4:20-cv-03065-RGK-PRSE Doc # 25 Filed: 03/31/21 Page 2 of 2 - Page ID # 100




U.S.C. § 1915(b)(2). The statute places the burden on the prisoner’s institution to collect
the additional monthly payments and forward them to the court as follows:

       After payment of the initial partial filing fee, the prisoner shall be required
       to make monthly payments of 20 percent of the preceding month’s income
       credited to the prisoner’s account. The agency having custody of the
       prisoner shall forward payments from the prisoner’s account to the clerk
       of the court each time the amount in the account exceeds $10 until the
       filing fees are paid.

28 U.S.C. § 1915(b)(2). Therefore, after payment in full of the initial partial filing fee,
the remaining installments shall be collected pursuant to this procedure.

       IT IS THEREFORE ORDERED that:

       1.     Plaintiff’s Motion for Leave to Proceed in Forma Pauperis on Appeal
(Filing 24) is granted.

       2.   Plaintiff shall pay an initial partial filing fee of $1.72 within 30 days unless
an enlargement of time is granted in response to a written motion.

       3.    After payment of the initial partial filing fee, Plaintiff’s institution shall
collect the additional monthly payments in the manner set forth in 28 U.S.C. §
1915(b)(2), quoted above, and shall forward those installments to the court.

       4.      The clerk’s office is directed to send a copy of this order to the appropriate
official at Plaintiff’s institution.

       March 31, 2021.                            BY THE COURT:


                                                  Richard G. Kopf
                                                  Senior United States District Judge


                                             2
